Citation Nr: 1443340	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  07-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2004 for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for the service-connected PTSD, rated as 30 percent disabling prior to April 14, 2011 and as 50 percent disabling beginning on that date.

3.  Entitlement to special monthly compensation (SMC) (aid and attendance) for the Veteran's spouse.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the RO.

The Veteran's representative indicated that the Veteran wanted to file new claims of service connection for bowel and bladder dysfunction.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of a higher initial rating for the service-connected PTSD and for SMC benefits for his spouse are being remanded to the AOJ.



FINDINGS OF FACT

1.  The Veteran originally filed a claim for a "bad back" in May 1991.  The Veteran was granted nonservice-connected pension as a result of this claim, effective on May 30, 1991.

2.  The Veteran then filed a claim of service connection on December 19, 1995, but did not specify any particular disability; he later clarified that he was seeking service connection for "psychological damage" as a result of a claimed in-service trauma. 

3. In June 1996, the RO denied the Veteran's claim of service connection for PTSD, but no service treatment records were associated with the file at that time; he did not appeal that decision or submit additional evidence within one year.

4.  The Veteran filed a petition to reopen his previously denied claim on June 30, 2004.

5. The Veteran's service personnel records were obtained by VA in October 2004, and his service treatment records were obtained by VA in March 2005.
  
6.  In an August 2010 decision, the Board granted service connection for PTSD based in part on a finding that the Veteran's service treatment records tended to corroborate his assertions of being sexually assaulted during service.  

7.  In a September 2010 rating decision, the RO implemented the grant of service connection for PTSD, but assigned an effective date of June 30, 2004, the date of the reopened claim.

8.  To the extent that service treatment and personnel records were not in possession of VA at the time of the initial denial of service connection for PTSD, the effective date for the grant of service connection should be the date of receipt of his original claim or December 19, 1995.   



CONCLUSION OF LAW

An earlier effective date of December 19, 1995, the date of the Veteran's original claim, is assignable for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.156(c), 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, any notice errors made in association with the Veteran's reopened service connection claim were harmless because service connection was ultimately granted so the Veteran received the benefit sought in full.   

The Veteran's claim for an earlier effective date for service connection for PTSD is a downstream issue from the grant of service connection for that disability.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). 

In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the requisite SOC was issued in April 2011.

The record has been fully developed with respect to this issue; the Veteran has been provided the opportunity to set forth all of his contentions and any supporting evidence with respect to why he should receive an earlier effective date for his PTSD.  In any event, the Board notes that in cases such as this assignment of an effective date is a matter of law, and no additional assistance would be of benefit to the Veteran.


Earlier Effective Date

The Veteran was granted service connection for PTSD effective June 30, 2004, the date of his reopened claim for service connection.  The Veteran contends that "start of award should be when I applied 1992 and got 100 percent rating 1993 for the 100 percent."

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  

In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that was predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim.  

In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran, and therefore, it is not before the Board at this time.

Another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Federal Circuit has emphasized that this duty "is separate and distinct from the statutory benefit-of-the-doubt requirement under 38 U.S.C. § 5107(b)."  Harris, 704 F.3d at 948.  

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  In determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007). 

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

"Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).

The Veteran's first communication with VA seeking compensation or pension was a claim for "bad back" in May 1991.  The Veteran was granted non-service connected pension in August 1993 as a result of this application, effective May 30, 1991. 

The next communication from the Veteran evincing a desire to seek benefits was a letter received by VA on December 19, 1995.  In that letter the Veteran asserted that "[he] was and [had] always been on application for service related disability."   He did not specify any particular disability for which he was seeking service connection.  

In April 1996 the RO sent the Veteran a letter asking him to identify what disability he was claiming was caused or aggravated by his military service. In May 1996 the Veteran sent correspondence indicating that he was seeking service connection for "psychological damage" as a result of a claimed in-service trauma.  

In June 1996 the RO denied service connection for PTSD as not well grounded because the Veteran had not been diagnosed with PTSD when he was psychiatrically evaluated in 1993 and had not provided any information sufficient to corroborate his claimed stressor.  

No service treatment records were associated with the file at that time.  The Veteran did not appeal that decision or submit additional evidence within one year thereof.

The Veteran filed a petition to reopen his claim of service connection for PTSD that was received by VA on June 30, 2004.  In connection with the development of this claim, the Veteran's service personnel records were obtained by VA in October 2004, and his service treatment records then were obtained by VA in March 2005. 

In an August 2010 decision, the Board granted service connection for PTSD based in part on a finding that the Veteran's service treatment records corroborated his claim of sexual assault.  In a September 2010 rating decision, the RO implemented the grant of service connection and assigned an effective date of June 30, 2004, the date of the reopened claim.

Given these facts, the proper effective date for the grant of service connection for PTSD is December 19, 1995, the date of receipt of the Veteran's first claim of service connection for a psychiatric disorder, pursuant to the provisions of 38 C.F.R. § 3.156(c), which addresses the VA's receipt of additional service records after making a final decision on a claim.  

38 C.F.R. § 3.156(c) states that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA with reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  

For purposes of this section, service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).  

Service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist at the time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  

Pursuant to 38 C.F.R. § 3.156(c)(3), an award based all or in part on additional service department records is effective on the date entitlement arose or the date that VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  

In this case, VA apparently did not request or obtain the Veteran's service treatment records or his service personnel records in connection with his December 1995 claim.  The June 1996 rating decision did not list the Veteran's service records among the evidence that it considered, and notations made by the RO on the service department records envelopes in the claims file indicates that the Veteran's service records were received in November 2004 (personnel) and March 2005 (medical).  

Thus, these records were identifiable and there was no reason to believe that they could not have been obtained by VA in connection with the June 1996 rating decision had they been requested.  

In its August 2010 decision, the Board specifically relied on information contained in the Veteran's service treatment records to grant service connection for PTSD.  

The Board cited service treatment record entries showing treatment for a groin infection and abscess in June and July 1964 as evidence corroborating the Veteran's claim that his groin was injured in a sexual assault.  

Since the Board relied in part on the newly received service treatment records to grant the Veteran's claim in August 2010, the provisions of  38 C.F.R. § 3.156(c) provide for an effective date as of the date of receipt of the Veteran's initial claim. 

 The first time that the Veteran mentioned that he was seeking any type of benefits for a psychiatric disorder was in a May 1996 letter to the RO stating that he received "psychological damage" as a result of his experiences while he was in service.  This letter was apparently sent in response to the RO's request that the Veteran identify the disability for which he was seeking service connection.  

The Veteran had sent a letter received on December 19, 1995 indicating that he wanted to apply for service connected benefits, but did not identify the disability for which he was seeking benefits.  Since the May 1996 clarification was received within one year of the Veteran's generalized request for service connection in December 1995, viewing the communications in the light most favorable to the Veteran, December 19, 1995 may be regarded as the date of claim.  

Contrary to the Veteran's assertion, there is no basis to assign an effective date earlier than December 19, 1995.  While the Veteran filed an original claim for compensation or pension benefits in May 1991, he specifically identified the disability he was claiming as "bad back."  There is no basis to conclude that a claim for "bad back" encompassed a claim for PTSD or any other psychiatric disorder.  

Whatever the Veteran's subjective intentions, he did not identify or communicate to VA any intention to seek service connection for a psychiatric disorder at that time, nor did he indicate that he believed that he had a psychiatric disorder that was related to his service at that time.  

The fact that he was granted nonservice-connected pension benefits in a 1993 rating decision is irrelevant to his current claim.  December 19, 1995 is the earliest correspondence that can be regarded as constituting a claim of service connection for a psychiatric disorder (in light of the subsequent May 1996 clarification).  


ORDER

An earlier effective date of December 19, 1995 for the award of service connection for PTSD is granted.  



REMAND

Additional development is needed for the Veteran's remaining claims.  With respect to his claim for increase, his representative asserts that the most recent examination in April 2011 does not present the current severity of the service-connected PTSD. 

Since a new examination is being requested, more recent treatment records should be obtained if they exist. 

With respect to his claim for aid and attendance benefits for his spouse, the Veteran failed to submit the required medical documentation to substantiate this claim.  He should be contacted to determine whether his spouse is in need of regular aid and attendance.   

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and request that he identify all treatment he has received for the service-connected PTSD since April 2011.  All identified treatment records should be obtained, provided that the Veteran completed appropriate releases to enable VA to obtain these records.  If any records cannot be obtained, the efforts made to obtain the records should be documented in the claims file and VA should appropriately notify the Veteran of same.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected PTSD.  

The examiner should set forth all symptoms and functional effects of the Veteran's PTSD.  Any indicated testing should be performed.  

3.  The AOJ then should take all indicated action in order to assist the Veteran in providing medical evidence to support his claim for aid and attendance benefits for his spouse. 

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


